Carpinello, J.
Appeal from a judgment of the Supreme Court (Lamont, J.), entered July 1, 1999 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents denying petitioner’s Freedom of Information Law request for State Police records and documents pertaining to his arrest and conviction of certain sex crimes.
On August 18, 1998, petitioner made a request under the Freedom of Information Law (Public Officers Law art 6) for records pertaining to his arrest and conviction for certain sex offenses. The request was denied on the ground that the documents sought were exempt from disclosure pursuant to Civil Rights Law § 50-b. After this denial was administratively affirmed, petitioner commenced this CPLR article 78 proceeding. Supreme Court annulled respondents’ determination, granted the petition and directed respondents to provide petitioner with the requested records. Respondents appeal.
Respondents argue that petitioner is not entitled to any requested record which identifies the victim of a sex offense, said record being exempt from disclosure under Civil Rights Law § 50-b (1). They further assert that petitioner does not fall within the exception under Civil Rights Law § 50-b (2) (a)— permitting disclosure to a person “charged” with the commission of a sex offense — because he now stands convicted of certain sex offenses. In Matter of Doyen v McMahon (271 AD2d 852, lv granted App. Div., 3d Dept., July 5, 2000), this identical issue was decided by this Court in favor of an individual similarly situated to petitioner (see also, Matter of Stapleton v Pakstis, 268 AD2d 294, lv granted 95 NY2d 759; Matter of Fappiano v New York City Police Dept., 267 AD2d 156, lv granted 271 AD2d 938). Finding no reason to disturb our prior decision, we affirm the judgment of Supreme Court.
Cardona, P. J., Mercure, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.